DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The solubility in cold water in claim 5 is interpreted in light of paragraph 37 of the originally filed specification:

    PNG
    media_image1.png
    462
    752
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H05339380 (herein Tomita).
In setting forth the instant rejection, a machine translation has been relied upon.  The machine translation is supplied with the instant action, while the JP document was supplied with the IDS filed 5/1/20.
As to claims 1-2, Tomita discloses a method for forming a polyvinyl alcohol with a saponification degree exemplified as 99%.  The method including a pulverization step of polyvinyl alcohol to produced a polyvinyl alcohol with a particle size of e.g. 5 to 15 (paragraph 11) micrometers.    Afterwards, the polymer is contacted with an organic solvent (e.g. methanol or acetone, see paragraph 11).  Thereafter, the polyvinyl alcohol is dried (by heating).  See all examples starting at paragraph 13.  
As to claim 3, methanol is a preferred organic solvent.  Prior to heating, water is contacted with the polyvinyl alcohol.  Both solvents would adhere to the surface, given that it is the same polymer.  
As to claim 4, the particle size prior to pulverizing is about 200 to 1000 microns (thus most are above the claimed range, see paragraph 3).  Afterwards, the average particle size is 5 to 15 (thus most are below the claimed range, see paragraph 11).
As to claim 5, Tomita is silent on the claimed properties.  However, The Tomita polyvinyl alcohol is produced via the same method and has the same properties (e.g. saponification).  The originally filed specification shows that performing the method under methanol, etc. yields the claimed properties.  Therefore, it is reasonable to take the position that the claimed properties would naturally flow from the Tomoita method given that it is the same method.
As to claim 6, the polyvinyl alcohol is the same.  The limitation “is used as a bind for glass paper” is treated as a recitation of intended use.  Given that the polyvinyl alcohol is the same, it is reasonable to take the position that it is capable for being used as a binder for glass paper.

Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H05339380 (herein Tomita).
In setting forth the instant rejection, a machine translation has been relied upon.  The machine translation is supplied with the instant action, while the JP document was supplied with the IDS filed 5/1/20.
The discussion with respect to Tomita set-forth above is incorporated herein by reference.  Note that claims 3-6 contain properties and capabilities, thus are rejected under both 102 and 103 (MPEP 2112 and 2120).
As to claim 3, methanol is a preferred organic solvent.  Prior to heating, water is contacted with the polyvinyl alcohol.  Both solvents would adhere to the surface, given that it is the same polymer. Therefore, the polyvinyl alcohol would obviously be in contact with methanol (alcohol) and water, once the method is performed. 
As to claim 4, the particle size prior to pulverizing is about 200 to 1000 microns (thus most are above the claimed range, see paragraph 3).  Afterwards, the average particle size is 5 to 15 (thus most are below the claimed range, see paragraph 11).  Therefore, the particle sizes would obviously be present once the method is performed.
As to claim 5, Tomita is silent on the claimed properties.  However, The Tomita polyvinyl alcohol is produced via the same method and has the same properties (e.g. saponification).  The originally filed specification shows that performing the method under methanol, etc. yields the claimed properties.  Therefore, the claimed properties would obviously be present once the Tomita method is perfoemd.
As to claim 6, the polyvinyl alcohol is the same.  The limitation “is used as a bind for glass paper” is treated as a recitation of intended use.  Therefore, the polyvinyl alcohol would obviously be capable of treating glass paper once the method is performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.